STEINFELD, Justice
(dissenting).
The expert witnesses each expressed his respective opinion as to the amount of the difference in the “before-taking” and “after-taking” values of the land condemned. The jury fixed a difference in excess of any of those amounts. I would follow the same rule in this situation which was expressed in Com., Dept. of Highways v. Stephens Estate, Ky., 502 S.W.2d 71 (1973), as applicable when the jury found an “after-taking” value not within the range of the evidence. The judgment should be reversed.
REED, J., joins in this dissent for the foregoing reasons and for the reasons expressed in his separate opinion in Com., Dept. of Highways v. Campbell, Ky., 510 S.W.2d 1, decided April 19, 1974.